David Newbern, Judge. In this employment security benefits case, the appellant contends she quit her job because reimbursement for her gasoline expenses did not increase proportionately with the increase with the cost of gasoline. She contends this was “good cause connected with the work” and thus she should not be disqualified from receiving benefits. Ark. Stat. Ann. § 81-1106(a) (Supp. 1979). We affirm the board of review determination that this was not “good cause connected with the work.” The appellant contends that her employer, the Arkansas Department of Labor, had increased the territory she was required to cover in her work as a labor investigator, and that it was costing her too much to drive her own vehicle. While we will consider allegations of substantial decrease in wages as good cause for voluntary departure from employment, we will not say that complaints based primarily upon economic conditions beyond the control of the employer fit the statutory exemption for disqualification. Broyles v. Charles L. Daiels, et al., 269 Ark. 712, 600 S.W. 2d 426 (Ark. App. 1980). Apparently this employee takes no exception to the increase in her territory but for the coinciding increase in the price of gasoline. Thus, the primary reason for her voluntarily quitting her job was beyond the control of her employer. Affirmed.